UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-4423


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

ERIC NATHANIEL SAMMONS,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
Richard D. Bennett, District Judge. (1:17-cr-00087-RDB-1)


Submitted: January 22, 2019                                       Decided: January 24, 2019


Before MOTZ, KEENAN, and FLOYD, Circuit Judges.


Affirmed in part and dismissed in part by unpublished per curiam opinion.


Jonathan A. Gladstone, Annapolis, Maryland, for Appellant. Paul E. Budlow, OFFICE
OF THE UNITED STATES ATTORNEY, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Eric Nathaniel Sammons seeks to appeal his 35-year sentence, imposed pursuant

to a Fed. R. Crim. P. 11(c)(1)(C) plea agreement, for two counts of aiding and abetting

the production of child pornography in violation of 18 U.S.C. §§ 2251(a), 2 (2012).

Sammons’ counsel has filed a brief pursuant to Anders v. California, 386 U.S. 738

(1967), stating that there are no meritorious grounds for appeal but questioning whether

Sammons’ sentence is reasonable. Although Sammons was informed of his right to file a

pro se supplemental brief, he has not done so. The Government has filed a motion to

dismiss the appeal on the ground that this issue falls within the scope of Sammons’

waiver of appellate rights in the plea agreement. We affirm in part and dismiss in part.

       We review the validity of an appellate waiver de novo. In making this
       assessment, we consider the totality of the circumstances, including the
       experience and conduct of the defendant, his educational background, and
       his knowledge of the plea agreement and its terms. Generally though, if a
       district court questions a defendant regarding the waiver of appellate rights
       during the [Fed. R. Crim. P.] 11 colloquy and the record indicates that the
       defendant understood the full significance of the waiver, the waiver is
       valid.

United States v. McCoy, 895 F.3d 358, 362 (4th Cir. 2018) (citations and internal

quotation marks omitted), cert. denied, __ S. Ct. __, No. 18-6304, 2018 WL 5017623

(U.S. Nov. 13, 2018).

       We have reviewed the plea agreement and the transcript of the Rule 11 hearing

and conclude that Sammons knowingly and voluntarily pled guilty and waived his right

to appeal his sentence. Because his claim that his sentence is unreasonable falls within




                                            2
the scope of the waiver, we grant the Government’s motion and dismiss the appeal of the

sentence.

       Pursuant to Anders, we have reviewed the entire record and have found no

meritorious issues for appeal that fall outside the scope of the appeal waiver.        We

therefore affirm the remainder of the district court’s judgment. This court requires that

counsel inform Sammons, in writing, of the right to petition the Supreme Court of the

United States for further review. If Sammons requests that a petition be filed, but counsel

believes that such a petition would be frivolous, then counsel may move in this court for

leave to withdraw from representation. Counsel’s motion must state that a copy thereof

was served on Sammons.

       We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                    AFFIRMED IN PART,
                                                                    DISMISSED IN PART




                                            3